Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
                                      REASONS FOR ALLOWANCE



The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a sample characterization method and system. The closest prior art, Ide (USPAP       2020/0125,044), shows a similar system, in which, a controller communicatively coupled to an inspection sub-system, the controller including one or more processors configured to execute a set of program instructions stored in memory, the set of program instructions configured to cause the one or more processors to: acquire one or more target image frames of a sample; generate a target tensor with the one or more acquired target image frames (Please note, paragraph 0023. As indicated a computer-implemented module may be provided which computes the anomalousness of a system such as a manufacturing system being monitored and its responsibility factor of individual tensor modes. This computer-implemented module uses the posterior distribution on the mode-decomposed regression coefficients in an information-theoretic fashion for non-subjective scoring). However, Ide fails to address: “for performing a first set of one or more decomposition processes on the target tensor to form generate one or more reference tensors including one or more reference image frames; identifying one or more differences between the one or more target image frames and the one or more reference image frames and determining one or more characteristics of the sample based on the one or more identified differences”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
























/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, March 16, 2022